Case: 12-13230   Date Filed: 05/02/2013    Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13230
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:10-cv-81265-KAM



LIDIA CONNELL,

                                                            Plaintiff-Appellant,

                                 versus

POSTMASTER GENERAL, U.S. POSTAL SERVICE,

                                                           Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (May 2, 2013)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-13230     Date Filed: 05/02/2013    Page: 2 of 3


      Lidia Connell appeals the summary judgment in favor of the Postmaster

General and against her complaint that she was terminated as a mail carrier in

retaliation for filing charges about being harassed because she was Brazilian, in

violation of Title VII of the Civil Rights Act of 1964. 42 U.S.C. § 2000e-16. The

district court ruled that Connell failed to establish that the legitimate reasons

proffered for her termination were pretexts for retaliation. We affirm.

      The district court did not err by entering summary judgment in favor of the

Postmaster General. Connell failed to present evidence that the legitimate reasons

offered for her termination were pretextual. See Brooks v. Cnty. Comm’n of

Jefferson Cnty., Ala., 446 F.3d 1160, 1163 (11th Cir. 2006). The Postmaster

General submitted a declaration from Connell’s manager, Frank Molinario, a

written notice of termination, and the deposition of Jeldrys Lowry, an agent of the

Office of the Inspector General, and that evidence established that Connell was

terminated for taking customer mail and for artificially inflating the amount of mail

she delivered to increase her pay. Connell submitted her own affidavit and the

affidavit of a coworker averring that the decisionmaker, Molinario, did not like

Connell because of her pronounced accent and her charges of discrimination, but

those affidavits failed to create a genuine factual dispute about the legitimacy of

the proffered explanations for her termination. See id. (“A reason is not pretext for

discrimination unless it is shown both that the reason was false, and that


                                           2
              Case: 12-13230     Date Filed: 05/02/2013    Page: 3 of 3


discrimination was the real reason.”). The Postmaster General established that

Molinario terminated Connell based on the independent findings of the Office of

the Inspector General that Connell falsified mail records and took her customers’

mail and the nonchalant attitude she displayed when Molinario interviewed her

about taking that mail. Connell filed only two charges about being harassed. She

filed her first charge in October 2007 and withdrew it in December 2007, and she

did not file her second charge until the end of April 2009, more than one month

after the Office of the Inspector General began its investigation.

      We AFFIRM the summary judgment in favor of the Postmaster General.




                                          3